936 P.2d 365 (1997)
147 Or. App. 238
In the Matter of the Estate of Chester Fuston, Deceased.
Nellie KING and Jack Paulsen, substituted for Laura Paulsen, deceased, Appellants,
v.
Mark FUSTON, Respondent.
PR 90-129A; CA A79788.
Court of Appeals of Oregon.
Argued and Submitted November 13, 1996.
Decided March 19, 1997.
Review Denied June 17, 1997.
Harold A. Fabre, Pendleton, argued the cause and filed the briefs for appellants.
Brant M. Medonich, Bend, argued the cause and filed the brief for respondent.
Before WARREN, P.J., and LANDAU and ARMSTRONG, JJ.
PER CURIAM.
In this will contest, the issues are whether the decedent had testamentary capacity when he executed a will that left his entire estate to proponent and whether the will was the result of undue influence. The trial court upheld the will. We review de novo. ORS 19.125(3).
The legal principles involved are well established and do not require discussion. We have carefully reviewed the testimony and the exhibits, giving weight where appropriate to the trial court's opportunity to evaluate the witnesses' testimony at first hand. We conclude that the decedent had testamentary capacity and that, even if there was an attempt to exercise undue influence over him, that attempt had nothing to do with his decision to leave his estate to proponent. The will was solely the product of decedent's desires, not of anyone else's efforts.
Affirmed.